MEMORANDUM **
Richard Donald Cooper appeals his jury-trial conviction and 24-month sentence for engaging in a corrupt endeavor to obstruct the administration of internal revenue laws, in violation of 26 U.S.C. § 7212(a), and for making a false claim to a government agency, in violation of 18 U.S.C. § 287. We dismiss the appeal.
On October 11, 2002 this court dismissed Cooper’s appeal because, as a fugitive, he was not entitled to an appeal as of right. See United States v. Freelove, 816 F.2d 479, 480 (9th Cir.1987). Nevertheless, the court granted Cooper 42 days to self-surrender and move for reinstatement of his appeal. See id. The court subsequently reinstated Cooper’s appeal, but ordered further briefing on whether this appeal should be dismissed because Cooper was arrested and did not self-surrender. We conclude that this appeal should be dismissed. See Parretti v. United States, 143 F.3d 508, 511 (9th Cir.1998) (recognizing court’s discretion to dismiss appeal by fugitive as a matter of equity, out of concern *232for enforcement of judgment, and for deterrent effect).
DISMISSED.1

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.


. All pending motions are denied.